In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 14-1752

CHRISTOPHER PYLES,
                                                Plaintiff-Appellant,

                                v.


MAGID FAHIM, Doctor, Medical Direc-
tor, Menard CC, et al.,
                                             Defendants-Appellees.

             Appeal from the United States District Court
                  for the Southern District of Illinois.
  No. 3:11-cv-000378-SCW — Stephen C. Williams, Magistrate Judge.


SUBMITTED AUGUST 28, 2014 — DECIDED NOVEMBER 13, 2014


   Before WOOD, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
    RIPPLE, Circuit Judge. Christopher Pyles, an Illinois prisoner,
injured his back when he slipped on wet stairs at Menard
Correctional Center. Mr. Pyles sometimes used those stairs
when showering, and a month before his fall he had alerted the
warden, Donald Gaetz, that this stairway can be treacherous
because of the water tracked from the nearby showers.
2                                                    No. 14-1752

Mr. Pyles contends, in this action under 42 U.S.C. § 1983, that
Warden Gaetz was deliberately indifferent to the hazard, and
that Wexford Health Sources (“Wexford”), which provides
contract medical care to Menard inmates, and a Wexford
physician, Magid Fahim, were deliberately indifferent to his
back injury. Mr. Pyles alleged that, after initially being treated
for his fall, he suffered ongoing, significant pain, yet Dr. Fahim
refused to investigate its cause.
    At screening, see 28 U.S.C. § 1915A, the district court
dismissed Mr. Pyles’s claim against the warden. A magistrate
judge (presiding by consent) later granted summary judgment
for Wexford and Dr. Fahim on the medical claim. On appeal,
Mr. Pyles challenges the adverse rulings on both of his Eighth
Amendment claims.
    Although we do not fully agree with the district court’s
analysis, we conclude that the court correctly reasoned that the
slipping hazard about which Mr. Pyles complained was not
sufficiently dangerous to support an Eighth Amendment claim.
We also agree with the district court that, from the evidence
submitted at summary judgment, a finder of fact could not
reasonably conclude that Mr. Pyles’s medical claim rests on
more than a disagreement with Dr. Fahim about the
appropriate course of treatment. We therefore affirm the
judgment of the district court.
No. 14-1752                                                              3

                                    I
                               Background
                                    A.
    In late June 2009, Mr. Pyles addressed and sent to
Warden Gaetz an emergency grievance in which he
complained that the stairs that he and others in the cell block
use to access the “six gallery” showers become dangerously
slick from water tracked by the inmates’ shower shoes.1 This
footwear was required, but the inmates had no means of
drying the soles before accessing the stairs, and the stairs
themselves lacked measures to reduce the slipping hazard
caused by accumulated water. In his grievance, Mr. Pyles
recounted his own difficulties with safely traversing the stairs
and requested that additional precautions be taken to address
the issue.2 As far as the record shows, no one replied to
Mr. Pyles’s grievance.
    Then, on July 25, 2009, roughly five weeks after he
submitted his emergency grievance, Mr. Pyles fell on the wet
stairs while returning from the “six gallery” showers.3 He
struck his head on a step and then injured his lower back as he


1
    R.13 at 3, 8.

2
  Twice in recent weeks, Mr. Pyles recounted, he had slipped on these wet
stairs but avoided falling. He sometimes could not “make it to” the showers
on his own floor, he explained, and he urged that “some preventative
measures” be taken to reduce the “risk of injury or physical harm”
presented by these stairs. Id at 8.

3
    Id. at 11; R.117-2 at 5.
4                                                     No. 14-1752

tumbled down the stairs. He lost consciousness and was
temporarily paralyzed from the waist down. He first was taken
to a local hospital. CT scans did not reveal spinal damage, but
a radiologist recommended an MRI “[i]f there remains a
clinical concern for injury.”4 An MRI, the radiologist explained,
“is more sensitive in evaluating the soft tissues.”5 Before the
day ended, Mr. Pyles was airlifted from the local hospital to a
hospital in St. Louis, Missouri. During his stay at that facility,
doctors obtained MRI views of Mr. Pyles’s head, neck, and
spine. His treating physicians also ordered additional CT
scans. The attending radiologists reported that none of these
diagnostic procedures showed abnormal results.6 The doctors
in St. Louis diagnosed Mr. Pyles with a spinal contusion.
Mr. Pyles was seen by both a physical therapist and an
occupational therapist in St. Louis. After observing Mr. Pyles’s
unsteady gait and lingering mobility problems, each prescribed
some therapy to improve Mr. Pyles’s functional mobility.
    Mr. Pyles returned to Menard after five days in St. Louis.
He remained in the prison infirmary for another four days,
where he was seen daily by staff. Afterward, he was released
to the general population, but continued to complain about
extreme pain in his lower back. Doctors examined him six
times in the next two months. Each time, the treating physician
concluded that only a painkiller, usually nonprescription


4
    R.117-2 at 3.

5
    Id.

6
  Doctors did worry that one of the MRI views showed hemorrhaging in
the spinal canal, but a spinal angiogram revealed no bleeding.
No. 14-1752                                                              5

ibuprofen, was warranted.7 Two back X-rays revealed “[p]ost
[t]raumatic [a]rthritic changes” in Mr. Pyles’s spine, but no
fracture or other abnormality.8
    In late September 2009, two months after Mr. Pyles’s injury,
Dr. Fahim joined Wexford as the medical director at Menard.
When Dr. Fahim first examined Mr. Pyles in January 2010, he
wrote in the medical file that he had not detected any
abnormality. He substituted, nevertheless, a muscle relaxer
and a prescription painkiller for the nonprescription ibuprofen
that Mr. Pyles previously had been receiving. Dr. Fahim also
instructed Mr. Pyles on the “proper exercise [and] stretching of
[b]ack mus[c]les” that could alleviate his back pain.9 Mr. Pyles
informed the Doctor that his back pain had been worsening
and requested another MRI, but Dr. Fahim said he did not see
the need.
   Dr. Fahim examined Mr. Pyles twice more, in May and
October 2010. Both times he wrote in the medical notes that
Mr. Pyles reported low back pain but that the examination
revealed no problems. During the May visit, however,
Dr. Fahim increased the dosages of Mr. Pyles’s medications,
and then in October he prescribed a corticosteroid, an



7
  One doctor prescribed a prescription painkiller, but the medical director
who preceded Dr. Fahim discontinued it after one week. Mr. Pyles testified
at his deposition that he never received anything other than nonprescrip-
tion ibuprofen during that two-month period.

8
    R.117-3 at 8.

9
    Id. at 9.
6                                                    No. 14-1752

anticonvulsant, and a drug commonly used in treating
osteoarthritis.
   During the period that Dr. Fahim was treating him,
Mr. Pyles also was being seen by other medical personnel at
Menard. None reported a need for additional medical care. A
new X-ray was taken in May of that year, but it showed only
“minimal” or “mild” degenerative changes to Mr. Pyles’s
spine.10
    Dr. Fahim did not examine Mr. Pyles again after October
2010, and in August 2011 he left Wexford’s employ. During
this period Mr. Pyles continued seeing other physicians and
medical staff nearly once per month. On one occasion
Dr. Fahim did review Mr. Pyles’s medical file after another
physician forwarded a request from Mr. Pyles for an MRI.
Dr. Fahim again refused to order the test, explaining that no
physician at Menard had recommended an MRI after
examining Mr. Pyles.
    Near the time of Dr. Fahim’s resignation, however,
Mr. Pyles’s family physician provided a letter stating that, if
she were treating Mr. Pyles, she would have ordered an MRI
and “referred him to a specialist if needed.”11 It is unclear from
this correspondence, however, whether Mr. Pyles’s personal
physician knew that he had been hospitalized after his fall.
Nevertheless, notes written in Mr. Pyles’s file by doctors who




10
     Id. at 33.

11
     R.129-4 at 17.
No. 14-1752                                                    7

succeeded Dr. Fahim as medical director endorse Dr. Fahim’s
view that another MRI was unnecessary.
    Mr. Pyles maintained, in grievances to prison officials and
in his declaration to the district court, that Dr. Fahim had
refused to record the true nature and substance of his
complaints. Mr. Pyles maintained that he has suffered
constant, excruciating pain in his lower back, radiating into his
legs; this pain, he said, was more intense when he was sitting
or reclining and caused numbness when he stood. He did not
experience pain in his neck or thoracic region, but the pain in
his lower back had grown increasingly worse since his return
from the St. Louis hospital. He did not contest, however, that
Dr. Fahim had changed the medication that he prescribed to
treat the back pain or that Dr. Fahim and other medical staff
regularly had instructed him about stretching exercises that
could help alleviate his back pain. Mr. Pyles also
acknowledged that physical activity partly relieved his pain.
    Mr. Pyles further testified at his deposition that Dr. Fahim
had once said that a new treatment (a cortisone shot) might be
attempted and that a visit to a specialist might be warranted.
These plans were scrapped, however, after Mr. Pyles visited
with another doctor. Mr. Pyles contended that an appointment
with the specialist never was scheduled for the same reason
that he never received an additional MRI: Wexford has a policy
of limiting the medical care it provides in order to cut costs,
and the company effectuates this policy by rewarding
employees who successfully control costs.
   Mr. Pyles bases this belief on conversations that he had
with unnamed medical staff at the jail, who told him that a
8                                                 No. 14-1752

visit to a specialist or an MRI would not happen “because it
costs too much money.”12 Because of this alleged policy,
Mr. Pyles seeks to hold Wexford responsible for what he
characterizes as deliberate indifference to his back pain.
    Dr. Fahim, for his part, maintains that he never received
incentives to cut costs by providing less expensive treatment,
and an affidavit submitted by a Wexford manager further
attests that the company does not offer rewards or bonuses to
physicians who minimize costs by withholding necessary
medical care.


                              B.
    Mr. Pyles brought this action in May 2011, nearly two years
after his injury and before Dr. Fahim’s departure. In addition
to claiming that Warden Gaetz had been deliberately
indifferent to the risk of injury from the slippery stairs,
Mr. Pyles alleged that Dr. Fahim and Wexford deliberately had
ignored his back pain. Mr. Pyles alleges that, instead of
addressing the underlying cause of his pain, Dr. Fahim merely
continued to prescribe ineffective drugs, while ignoring
Mr. Pyles’s complaints of continuous and worsening back pain.
The need for “a change in treatment,” Mr. Pyles alleged,
“would have been obvious” to a layman, and the failure to
change course renders the treatment constitutionally




12
     R.13 at 23.
No. 14-1752                                                                   9

deficient.13 Mr. Pyles demanded damages as well as injunctive
relief, in particular that he be scheduled for another MRI and
a consultation with a specialist.
    In dismissing, at screening, the claim against Warden
Gaetz, the district court reasoned that Mr. Pyles had “not pled
sufficient facts to state a claim that Defendant Gaetz was
deliberately indifferent” to the conditions “that made a
particular flight of stairs unsafe.”14 Mr. Pyles’s claim is
groundless, the court continued, because “the same wet
staircase would also be used by guards and other officials,”
and a failure to maintain dry stairs “cannot be considered cruel
and unusual.”15
    The parties then consented to proceed before a magistrate
judge sitting as the district court. See 28 U.S.C. § 636(c). In
granting summary judgment for Wexford and Dr. Fahim, the
district court concluded that Mr. Pyles lacks evidence of
deliberate indifference during the time that Dr. Fahim was
treating Mr. Pyles.16 The court reasoned that undisputed

13
  R.13 at 4. Mr. Pyles also brought a state-law negligence claim against
Warden Gaetz and a medical malpractice claim against Dr. Fahim, but he
has abandoned these supplemental claims on appeal, and we do not
mention them further.

14
     R.14 at 6.

15
     Id.

16
   The court limited its analysis to this period because Mr. Pyles filed a
separate lawsuit against the physicians at Menard who have treated his
back since Dr. Fahim’s departure. See Pyles v. Nwaobasi, et al., No. 13-cv-0770
                                                                  (continued...)
10                                                                No. 14-1752

evidence establishes that Dr. Fahim was attentive to
Mr. Pyles’s complaints, actively looked for back problems on
the occasions he examined Mr. Pyles, and continually changed
his prescribed course of medication in order to relieve
Mr. Pyles’s pain. And the court concluded that Mr. Pyles’s
quarrel with Dr. Fahim about scheduling an MRI was a
disagreement about the proper exercise of medical discretion,
not a constitutional violation. Wexford, the court continued,
could not be held liable because no company policy was the
“moving force” behind any constitutional violation.17


                                        II
                                  Discussion
                                        A.
   We review both the decision to dismiss a prisoner’s
complaint at screening and a grant of summary judgment de
novo. See Holloway v. Del. Cnty. Sheriff, 700 F.3d 1063, 1068 (7th
Cir. 2012); Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1039 (7th Cir.
2012) (per curiam).




16
   (...continued)
(S.D. Ill. filed July 30, 2013). In that action, the defendants filed a motion for
summary judgment for failure to exhaust administrative remedies, which
the district court granted on September 30, 2014, thereby dismissing the
action, see Pyles v. Nwaobasi, et al., No. 13-cv-0770, slip op. at 14 (S.D. Ill.
Sept. 30, 2014).

17
     R.136 at 12 (quoting Minix v. Canarecci, 597 F.3d 824, 832 (7th Cir. 2010)).
No. 14-1752                                                            11

    The Eighth Amendment, applicable to the states through
the Due Process Clause of the Fourteenth Amendment,
protects prisoners from prison conditions that cause “the
wanton and unnecessary infliction of pain,” Rhodes v. Chapman,
452 U.S. 337, 347 (1981), including both hazardous prison
conditions, see Farmer v. Brennan, 511 U.S. 825, 832 (1994), and
grossly inadequate medical care, see Estelle v. Gamble, 429 U.S.
97, 103–04 (1976). The burden is on the prisoner to demonstrate
that prison officials violated the Eighth Amendment, and that
burden is a heavy one. See Whitley v. Albers, 475 U.S. 312, 325
(1986).
    In order to state a claim under the Eighth Amendment for
deliberate indifference to a hazardous condition of
confinement, Mr. Pyles needed only to allege that
Warden Gaetz deliberately ignored a prison condition that
presented an objectively, sufficiently serious risk of harm.
See Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008).18
Although Mr. Pyles was required to allege that Warden Gaetz
acted with a sufficiently culpable state of mind, he could meet
this burden by asserting that the warden knew about the
hazardous condition and “turned a blind eye to it.” Vance v.
Peters, 97 F.3d 987, 994 (7th Cir. 1996).
   Similarly, to prevail on his medical claim, Mr. Pyles was
required to make two showings. First, he needed to
demonstrate that he suffers from an objectively serious medical




18
     See also Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001).
12                                                                  No. 14-1752

condition. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).19
A medical condition is objectively serious if a physician has
diagnosed it as requiring treatment, or the need for treatment
would be obvious to a layperson. Knight v. Wiseman, 590 F.3d
458, 463 (7th Cir. 2009).20 Second, Mr. Pyles had to demonstrate
that Dr. Fahim knew about his condition and the risk it posed,
but disregarded that risk. Arnett, 658 F.3d at 751.21 Something
more than negligence or even malpractice is required.
Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008).
    A prisoner may establish deliberate indifference by
demonstrating that the treatment he received was “blatantly
inappropriate.” Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)
(quoting Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)).
Making that showing is not easy: “A medical professional is
entitled to deference in treatment decisions unless ‘no
minimally competent professional would have so responded
under those circumstances.’” Sain v. Wood, 512 F.3d 886, 894–95
(7th Cir. 2008) (quoting Collignon v. Milwaukee Cnty., 163 F.3d
982, 988 (7th Cir. 1998)). Disagreement between a prisoner and
his doctor, or even between two medical professionals, about
the proper course of treatment generally is insufficient, by
itself, to establish an Eighth Amendment violation. Johnson v.




19
     See also Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009).

20
     See also Edwards v. Snyder, 478 F.3d 827, 830–31 (7th Cir. 2007).

21
     See also Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).
No. 14-1752                                                                    13

Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006).22 The federal courts
will not interfere with a doctor’s decision to pursue a particular
course of treatment unless that decision represents so
significant a departure from accepted professional standards
or practices that it calls into question whether the doctor
actually was exercising his professional judgment. Roe v. Elyea,
631 F.3d 843, 857 (7th Cir. 2011); Sain, 512 F.3d at 895.
    Finally, with regard to Mr. Pyles’s claim against Wexford,
because § 1983 does not permit liability to rest on the doctrine
of respondeat superior, Maniscalco v. Simon, 712 F.3d 1139, 1145–
46 (7th Cir. 2013), Mr. Pyles was required to show that a
Wexford policy was the “direct cause” of or “moving force”
behind his constitutional injury. Minix v. Canarecci, 597 F.3d
824, 832 (7th Cir. 2010).23


                                         B.
    With those standards in mind, we turn first to Mr. Pyles’s
conditions-of-confinement claim against Warden Gaetz.
Mr. Pyles’s complaint alleges that Warden Gaetz consciously
ignored a safety hazard after being told about that hazard. The
accident and the severity of Mr. Pyles’s injuries raise an
inference that the stairway used to access the “six gallery”
showers was unsafe for that purpose. Before he was injured,


22
     See also Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996).

23
  Although Wexford is a private corporation, we analyze claims against the
company as we would a claim of municipal liability. Minix, 597 F.3d at 834;
Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 927 n.1 (7th Cir. 2004).
14                                                   No. 14-1752

Mr. Pyles had addressed and sent his “emergency grievance”
directly to Warden Gaetz, see Ill. Admin. Code tit. 20, § 504.840.
Yet according to Mr. Pyles, his grievance was not
acknowledged in the following weeks before his fall, and
neither was any change made to lessen the hazard presented
by the wet stairs. These allegations make out, at this stage of
the proceedings, a plausible claim that Warden Gaetz
knowingly turned a blind eye to the hazard which led to
Mr. Pyles’s injury.
    The district court’s analysis of the complaint gives us pause.
Instead of asking whether Mr. Pyles’s complaint states a
plausible claim of deliberate indifference, the district court
required that Mr. Pyles plead facts and, even before discovery,
“show that Defendant Gaetz acted with a sufficiently culpable
state of mind.”24 But proof comes later, not at the complaint
stage. See Smith, 666 F.3d at 1039; Bennett v. Schmidt, 153 F.3d
516, 518–19 (7th Cir. 1998).
    The district court also concluded that Mr. Pyles’s claims
failed because the staircase is not a condition “unique to
confinement” because that same staircase would be used by
guards and other prison employees. Yet that is too restrictive
a view of the Eighth Amendment. Prison life cannot so easily
be equated to life on the outside. See DeShaney v. Winnebago
Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989) (“[W]hen
the State takes a person into its custody and holds him there
against his will, the Constitution imposes upon it a
corresponding duty to assume some responsibility for his


24
     R.14 at 6.
No. 14-1752                                                                 15

safety and general well-being.”); Estelle, 429 U.S. at 103–04. The
simple fact that persons other than prisoners made use of this
stairwell, however, does not automatically render Mr. Pyles’s
claim meritless.
    Nevertheless, we agree with the central point of the district
court’s analysis: The hazard about which Mr. Pyles complains
is not sufficiently serious to invoke the Eighth Amendment.
Federal courts consistently have adopted the view that slippery
surfaces and shower floors in prisons, without more, cannot
constitute a hazardous condition of confinement.25
Accordingly, despite incorrectly holding Mr. Pyles’s complaint
to a heightened pleading standard, the district court correctly
dismissed this claim at screening.


                                      C.
  We turn next to Mr. Pyles’s claims against Dr. Fahim and
Wexford. Mr. Pyles contends that the district court erred in

25
   See Coleman v. Sweetin, 745 F.3d 756, 764 (5th Cir. 2014) (per curiam)
(agreeing with district court that, as a matter of law, “prisoner slip-and-fall
claims almost never serve as the predicate for constitutional violations,”
thus upholding sua sponte dismissal of deliberate-indifference claim brought
by inmate who slipped and fell in shower); Reynolds v. Powell, 370 F.3d 1028,
1031 (10th Cir. 2004) (upholding dismissal at summary judgment of Eighth
Amendment claim brought by inmate who attributed slip-and-fall to
standing water in shower, since “slippery floors constitute a daily risk faced
by members of the public at large”); LeMaire v. Maass, 12 F.3d 1444, 1457
(9th Cir. 1993) (reasoning that, even if shackled inmate might fall on wet
floor while showering, allegations of “slippery prison floors” do not state
“even an arguable claim for cruel and unusual punishment”(quoting Jackson
v. Arizona, 885 F.2d 639, 641 (9th Cir. 1989)).
16                                                               No. 14-1752

granting summary judgment for Dr. Fahim and Wexford
because Dr. Fahim had persisted in a course of treatment
known to be ineffective and refused to schedule an MRI or
refer him to a specialist in order to avoid diagnosing the real
injury to Mr. Pyles’s back.
    The parties do not quarrel over whether Mr. Pyles suffers
from a serious medical condition, so we will assume, for the
purpose of our analysis, that Mr. Pyles’s back pain is an
objectively serious medical condition. See Jackson v. Kotter, 541
F.3d 688, 698 (7th Cir. 2008). The dispute instead concerns
whether Dr. Fahim’s refusal to schedule Mr. Pyles for an MRI
or to authorize a visit to a specialist permits an inference that
he possessed the mental culpability required to hold him liable
under the Eighth Amendment.
   An MRI is simply a diagnostic tool, and the decision to
forego diagnostic tests is “a classic example of a matter for
medical judgment.” Estelle, 429 U.S. at 107.26 Mr. Pyles did not
submit evidence from which a jury reasonably could find that
Dr. Fahim’s exercise of medical judgment departed
significantly from accepted professional norms. See Roe, 631
F.3d at 857–58; Jackson, 541 F.3d at 697–98. Rather, Dr. Fahim’s
decision to forego an MRI was implicitly endorsed by every
other doctor who examined Mr. Pyles.




26
  See also Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th Cir. 2013)
(per curiam); Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008); Norton v.
Dimazana, 122 F.3d 286, 292 (5th Cir. 1997); Adams v. Poag, 61 F.3d 1537, 1545
(11th Cir. 1995).
No. 14-1752                                                        17

    Mr. Pyles’s assertion regarding Dr. Fahim’s decision to
forego a specialist’s opinion presents a somewhat closer
question. A prison physician is not required to authorize a visit
to a specialist in order to render constitutionally acceptable
medical care. Like other medical decisions, the choice whether
to refer a prisoner to a specialist involves the exercise of
medical discretion, Self v. Crum, 439 F.3d 1227, 1232 (10th Cir.
2006), and so refusal to refer supports a claim of deliberate
indifference only if that choice is “blatantly inappropriate,”
see Roe, 631 F.3d at 858.
    On occasion, we have noted that failure to authorize such
a visit permits an inference of deliberate indifference. For
instance, in Berry v. Peterman, 604 F.3d 435 (7th Cir. 2010), we
concluded that summary judgment in favor of a jail physician
was unwarranted because the physician, in response to
complaints of severe unremitting and unexplained tooth pain,
had “rejected the obvious alternative of referring [the prisoner]
to a dentist.” Id. at 441. In Hayes v. Snyder, 546 F.3d 516 (7th Cir.
2008), a prison physician’s refusal to authorize a visit to a
urologist to treat a prisoner’s painful scrotal cysts and spasms,
in the face of increasing pain and after a previous physician
had spoken to a urologist about the prisoner’s condition, was
sufficient to create a triable issue of fact. Id. at 524–26. In Greeno
v. Daley, we likewise concluded that summary judgment for
prison medical staff was inappropriate. 414 F.3d at 655. The
prisoner there suffered from severe intestinal distress over a
period of years, and was ultimately diagnosed by a specialist
as having an esophageal ulcer. Id. at 648–51. We concluded that
the prison doctor’s refusal to send the inmate to a specialist
would allow a jury to find for the prisoner because the
18                                                   No. 14-1752

possibility of an ulcer had been noted in the prisoner’s medical
file two years before the diagnosis, and the prisoner had been
made to suffer in the meantime. Id. at 655. Similarly, in Jones v.
Simek, 193 F.3d 485 (7th Cir. 1999), a prison physician was not
entitled to summary judgment because the evidence supported
an inference that the physician had recognized that an inmate
suffered from a “nerve problem” but then for six months
refused to authorize a consultation with a neurologist. Id. at
491.
    Animating our rulings in these cases is the principle that if
the need for specialized expertise either was known by the
treating physicians or would have been obvious to a lay
person, then the “obdurate refusal” to engage specialists
permits an inference that a medical provider was deliberately
indifferent to the inmate’s condition. See Greeno, 414 F.3d at
654. We conclude that this principle does not foreclose
summary judgment in favor of Dr. Fahim. Here, unlike the
situations in Greeno and Jones, there was no prior indication of
a potentially serious long-term medical issue, nor was the need
for a specialist obvious, such as in Berry or Hayes. Rather, there
is nothing in this record that suggests that Dr. Fahim’s choice
was “blatantly inappropriate.” Roe, 631 F.3d at 858.
    Mr. Pyles suffers from back pain, a common ailment. On
this record a jury could not conclude that Dr. Fahim inflicted
cruel and unusual punishment on Mr. Pyles by refusing to
refer him to a specialist. We do not mean to suggest that back
pain never requires treatment by a specialist, but only that it is
not warranted under these circumstances.
No. 14-1752                                                  19

    We agree with the district court that the undisputed
evidence establishes that Dr. Fahim was not deliberately
indifferent to Mr. Pyles’s pain. When Mr. Pyles complained
that his medications were not helping, Dr. Fahim responded by
prescribing new medications or changing the dosages.
Mr. Pyles may have wanted different treatment, but his
disagreement with Dr. Fahim does not allow him to prevail on
his Eighth Amendment claim. As far as this record shows,
Dr. Fahim’s choice of treatment was not blatantly inappropri-
ate.
    Finally, Wexford cannot be held liable for damages because
there is no underlying constitutional violation. See City of
Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam).
Moreover, even if a violation did occur, Mr. Pyles’s only
evidence of a Wexford policy is an unsubstantiated, hearsay
assertion, which is insufficient to defeat summary judgment.
See, e.g., Boyce v. Moore, 314 F.3d 884, 889–90 (7th Cir. 2002).


                           Conclusion
   For the foregoing reasons, we uphold both the decision to
dismiss Mr. Pyles’s conditions-of-confinement claim at
screening and the grant of summary judgment on Mr. Pyles’s
medical claims. The defendants’ actions did not create the kind
of extreme deprivations that merit relief under the Eighth
Amendment. The judgment of the district court is affirmed.
                                                   AFFIRMED